Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 25, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the plurality of conveying helix segments are disposed loosely next to one another.”  It is unclear what specific structure is defined by “disposed loosely next to one another” and what constitutes being “disposed loosely”.
Claim 25 recites “the plurality of conveying helix segments each have a respective metal insert part disposed externally with respect to a radial direction of the drilling device.”  It is unclear the metal insert part is required to disposed externally to the conveying helix segments as well as the drilling device.  Examiner has interpreted the claim as requiring a metal insert part disposed externally relative to the drilling device.
Claim 26 recites “the respective metal insert parts of adjacent ones of the plurality of conveying helix segments are out of contact.”  The usage of “out of contact” suggests that the metal insert parts may be “in contact” at some point such that the specific structure being claimed is unclear.
Claim 27 recites “a metal insert part is at least overmolded with a material”.  It is unclear if the recitation of “overmolded” is describing the process of production or if the claim is merely describing the coating of the metal insert part with a material.  Examiner has interpreted the recitation of “overmolded” as the process of production. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, and 19-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (137,744).
Regarding claim 16, West discloses a drilling device (See Figure 1), comprising: a drill basic body (A); and a conveying helix (F), wherein the conveying helix runs helically around the drill basic body (A) and wherein the conveying helix (F) is subdivided into a plurality of conveying helix segments disposed next to one another (See Figure 2) (Note: conveying helix (F) is formed on a plurality of elements (G)).
Regarding claim 17, West discloses wherein the plurality of conveying helix segments (F) are disposed loosely next to one another (See Figure 2).
Regarding claim 19, West discloses the plurality of conveying helix segments are connected to the drill basic body (A) in a form-fitting manner (See Figure 3).
Regarding claim 20, West discloses wherein the drill basic body (A) has an engagement portion (Note: the basic body has a square shape on which elements (G) are mounted) and the plurality of conveying helix segments each have a respective mating engagement portion (Note: circular elements (G) have square holes which match the square exterior of the drill basic body) (See Figure 3) which engages in the engagement portion in the form-fitting manner (See Figure 3).
Regarding claim 21, West discloses wherein each of the plurality of conveying helix segments has a respective base portion (G) through which the drill basic body (A) is guided and has a respective conveying helix portion (F) that runs helically around the respective base portion (G) (See Figures 1-3).
Regarding claim 22, West discloses wherein the respective base portions (G) are hollow and cylindrical and have two end sides that are oriented perpendicularly to an axis of symmetry of the drilling device (See Figures 2 and 3).
Regarding claim 23, West discloses wherein the respective base portions (G) and the respective conveying helix portions (F) are formed in one piece (See Figures 1-3).
Regarding claim 24, West discloses wherein a pitch of the conveying helix is dimensioned such that a respective conveying helix portion (F) runs once helically around a respective base portion (See Figure 2).
Regarding claim 25, West discloses wherein the plurality of conveying helix segments each have a respective metal insert part (G) disposed externally with respect to a radial direction of the drilling device (A) (Note: the circular element (G) is in the form of a metal insert part disposed externally with respect to a radial direction of the drilling device (A)).
Regarding claim 26, West discloses wherein the respective metal insert parts of adjacent ones of the plurality of conveying helix segments are out of contact (See Figure 2) (Note: the insert part (G) is not in contact with an adjacent insert part (G) during removal).
Regarding claim 27, the limitation “the respective metal insert part is at least partially overmolded with a material of the respective conveying helix segment” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 18 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (137,744), in view EP-0347601-A1, hereinafter EP’601.
Regarding claim 18, West discloses the drilling device of claim 16 as set forth above.  West does not disclose wherein the conveying helix is comprised of a plastics material.  EP’601 discloses a drilling device including a conveying helix formed of a plastics material (See Translation [0013]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify West, in view of EP’601, such that the conveying helix is formed of a plastic material in order to make the conveying helix easily replaceable.
Regarding claims 28, 29 and 30, West discloses the drilling device of claim 16 as set forth above.  West does not disclose an elastomer ring, wherein the elastomer ring arrests the plurality of conveying helix segments on the drill basic body.  EP’601 discloses an radially expandable ring 7 which arrests a helix segment 4 on a basic body 2 (See Figure 1); wherein the helix segment 4 is disposed between the ring and a drilling head 3 of the drill basic body 2 (See Figure 2); and wherein the ring bears against a shoulder that runs around the drill basic body 2 (See Translation [0015]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify West, in view of EP’601, to include a radially expandable ring capable of arresting the plurality of conveying helix segments on the drill basic body in order to secure the helix segments on the drill basic body.  Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the radially expandable ring to be formed of an elastomer since it has been In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722